DETAILED ACTION
The Final Office Action dated 02/01/21 has been vacated.
Examiner Note
Claim 11 recites in line 2 “a computer readable storage medium” but upon further review of the specification, in ¶ [0068] “a computer readable storage medium” is clearly defined as not being a transitory signal per se. Therefore, the claim cannot be rejected under 101 as being directed to non-statutory subject matter.
Response to Arguments
 Applicant's arguments filed on 13 January 2021 with respect to the disqualification of the Glocki reference as prior art have been fully considered and appear persuasive. However, a new Non-final office action is made including a new prior art of record AL AGHA et al. (US. Pub. No. 2015/0085702 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Carbone et al. (US. Pub. No. 2008/0235664 A1, hereinafter Carbone) in view of Pastorelli et al. (US. Pub. No. 2010/0174763 A1, hereinafter Pastorelli), further in view of AL AGHA et al. (US. Pub. No. 2015/0085702 A1, hereinafter AL AGHA).

Regarding claim 1. 
            Carbone teaches a computer-implemented method for performing software discovery on a shared resource in a network (Carbone, [Abstract], discovering shared software components of software products (software resources)), comprising: generating a logical group for the shared resource (Carbone, Fig. 3 and ¶ [0020], the software components are aggregated into one or more groups element 230 that create (generate) the relationships of software components (generate a logical group) to share resources and further Fig. 3 shows that how the created group of components shared software products (software resources) also see ¶ [0033], the detailed explanation of Fig. 3), wherein the logical group includes a plurality of devices accessing the shared resource (Carbone, ¶ [0020], [0025] and [0028], the relationships of software components (a logical group) that consist of a co-location in a common logical environment; in this case, the software components 220 are considered as included in the corresponding group 230 (a plurality of devices) to access the data sharing properties of the discovered software products (software shared resources) as disclosed in ¶ [0028]); 
              selecting, from the plurality of devices, a designated device for performing a software discovery operation on the shared resource, wherein the selection is based on one or more performance factors (Carbone, ¶ [0025]-[0026], the selected software component 220 must exchange 
          Carbone does not explicitly teach receiving, from the designated device, results of the software discovery operation on the shared resource; and distributing, by the designated device, the results of the software discovery operation to the plurality of devices.
However, Pastorelli from the same field of endeavor teaches about the software scanning and sharing the result between computing devices for receiving, from the designated device, results of the software discovery operation on the shared resource (Pastorelli, Fig. 4 shows multiple management agents communicating with central server and ¶ [0014], the results of the software inventory scan are shared (results of the software resources) or received by other computing systems which are mounted the shared file system. Each shared file system is scanned by a selected configuration management agent (designated device)). Also see Fig.3 and ¶ [0022], one configuration management agent (designated device) scan and send the software scanned result to other computing systems and ¶ [0038]-[0039] shows how one management agent can be selected to perform the function); and 
distributing, by the designated device, the results of the software discovery operation to the plurality of devices (Pastorelli, ¶ [0014] and [0022], result of the software inventory scan performed by one configuration management agent (the designated device) performs a software inventory scan of one shared file (results of software discovery operation) between all other computing systems (plurality of devices) this shows that how the configuration management agent distributing the scan software results to all other connected computing system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of scanning software inventory and provide the 
            Carbone in view of Pastorelli does not explicitly teach wherein the one or more performance factors includes a network distance between each of the plurality of devices and the shared resource, the network distance comprising a number of hops between each device and the shared resource.
          However, AL AGHA teaches about number of hops and distances in a network wherein the one or more performance factors includes a network distance between each of the plurality of devices and the shared resource, the network distance comprising a number of hops between each device and the shared resource (AL AGHA, ¶ [0005], the links for access to a common resource (sharing resources) “it is considered that a conflict relationship exists between two links (a,b) and (a',b') if the minimum distance in number of hops in the topology between the pairs of nodes [a,a'], [a,b'], [b,a'] and [b,b'] is less than or equal to a parameter N-1 (a, b, a' and b' denoting nodes). The parameter N represents a number of hops defined by the routing protocol and is such that each node can acquire the knowledge of the topology of the network up to at least N+1 hops”).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a parameter that represents a number of hops defined by the routing protocol and a distance ([0005]) of AL AGHA into Carbone in view of Pastorelli invention. One would have been motivated to do so in order to inform the nodes on effective uses of the links such that the available resources are shared between the links, thus facilitating robust system against inadvertent losses of the messages, and hence reducing an expiration time to rapidly communicate information on 

Regarding claim 2.
            Carbone in view of Pastorelli further teaches wherein the one or more performance factors further includes processor utilization of each of the plurality of devices (Carbone teaches in Fig. 4, ¶ [0040] and [0043], how each software components can be identified and detected based on the usage (one or more performance factor) and Pastorelli further teaches in ¶ [0006] and [0023] a processor coupled to a memory to perform the operations and utilized in many different types of data processing environments including a distributed data processing environment, a single data processing device, or the like).
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of using processor and memory to perform utilization in a data processing environment ([0006] and [0023]) of Pastorelli into the analyzer element 450 interfaces with an estimator element 455 to assign a software products to be downloaded and accessed by specific/selected device (Fig. 4, [0040] and [0043]) of Carbone further in view of AL AGHA invention. One would have been motivated to do so in order to optimize the resources consumption of a group of nearby communication devices and further ensure more balanced and/or more efficient resources consumption management among the communication devices by avoiding redundant process for discovering the high resources consuming wireless networks in a location where the high resources consuming wireless networks are not available.
Regarding claims 6 and 11.

Regarding claims 7 and 12.
Claims 7 and 12 incorporate substantively all the limitations of claim 2 in system and a computer program product form and are rejected under the same rationale. 

Claims 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carbone in view of Pastorelli, further in view of AL AGHA, and further in view of Cropper et al. (US. Pub. No. 2017/0116040 A1, hereinafter Cropper).

Regarding claim 3. Carbone in view of Pastorelli, further in view of AL AGHA teaches the computer-implemented method of claim 2.
         Carbone in view of Pastorelli, further in view of AL AGHA does not explicitly teach wherein the one or more performance factors are weighted according to a priority.
          However, Cropper teaches about the set of profile data to determine the performance factor and priority wherein the one or more performance factors are weighted according to a priority (Cropper, ¶ [0014], selecting a resource based on a weighted resource availability factor, an asset priority factor, an expected performance factor).
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include measuring a performance factor based on weighted resource availability and asset priority factor ([0014]) of Cropper Carbone in view of Pastorelli, further in view of AL AGHA invention. One would have been motivated to do so in order to effectively perform the determination and the selection of the resource action to be priority based on the performance factor and thus, the system ensures performance or efficiency benefits on resource utilization to resolve when 

Regarding claims 8 and 13.
Claims 8 and 13 incorporate substantively all the limitations of claim 3 in system and a computer program product form and are rejected under the same rationale.

Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carbone in view of Pastorelli, further in view of AL AGHA, and further in view of Abadi et al. (US. Pub. No. 2017/0150374 A1, hereinafter Abadi).

Regarding claim 4. Carbone in view of Pastorelli, further in view of AL AGHA teaches the computer-implemented method of claim 1.
          Carbone further teaches determining that the designated device is no longer able to perform the software discovery operation (Carbone, ¶ [0029], if the available software component 220 (designated device) is included in two or more (eligible) valid groups 230; in this situation, it is not possible to assign the available software. This clearly shows that component 220 (the designated device) no longer able to perform the software discovery operation as selected component). 
        Carbone in view of Pastorelli, further in view of AL AGHA does not explicitly teach selecting a second designated device to replace the designated device, wherein the second designated device is selected based on the one or more performance factors; receiving, from the second designated device, results of the software discovery operation on the shared resource; and distributing, by the second designated device, the results of the software discovery operation to the plurality of devices.  
However, Abadi teaches about resource sharing and selecting a second designated device to replace the designated device, wherein the second designated device is selected based on the one or more performance factors (Abadi, Fig. 1 and ¶ [0018]-[0019], show multiple devices such as elements 104 master discovering devices  (one of the devices can be a designated device) and the code comprises code instructions to dynamically assign the new discovering master communication device element 104 (a second device) to replace while the discovering master communication device is unavailable over the low resources consuming communication link ( performance factors). Also see in ¶ [0059] assigned the nearby communications devices 104 as a new discovering master communication device (replacing one of the high resource consumption device) for device 102); 
         receiving, from the second designated device, results of the software discovery operation on the shared resource (Abadi, Fig. 1 and ¶ [0041] and [0046], the no coverage and/or nearby communication device from Fig. 1 element 104 the new master discovering device (a second device) sending a master assignment message and the processing load, processing time, execution time and the result of an analysis performed over calendric information available from one or more data records and/or software application residing on the newly discovering master communication device (the second designated device) and/or one or more of the nearby communication devices. These show that all the remaining devices element 104 of Fig. 1 receiving the information from the newly replaced master discovering device); and 
         distributing, by the second designated device, the results of the software discovery operation to the plurality of devices (Abadi, Fig. 1 and ¶ [0041], resources analysis may be performed individually by each of the nearby communications device(s) and the no coverage and/or nearby communication device from Fig. 1 element 104 the new master discovering device (a second device) establishes a connection with the available high resources consuming wireless network(s) and sends and transfer an availability message (distributes)  to notify one or more of the nearby communication devices of the availability and 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of creating a new discovering master communication device element 104 “corresponds to a second device” to replace while the discovering master communication device is unavailable (Fig. 1 and [0018]-[0019]) of Abadi with a selected configuration management agent (designated device) (Fig. 4 and [0014]) of Pastorelli into Carbone, further in view of AL AGHA invention. One would have been motivated to do so in order to effectively send a master assignment message to the nearby communication device as a new discovery master device over a communication interface to save maximum resource consumption for a similar communication session to share the results of the software inventory scanned shared files between devices in an efficient manner. 

Regarding claims 9 and 14.
Claims 9 and 14 incorporate substantively all the limitations of claim 4 in system and a computer program product form and are rejected under the same rationale.

11.	Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carbone in view of Pastorelli, further in view of AL AGHA, further in view of Choi et al. (US. Pub. No. 2013/0223280 A1, hereinafter Choi).

Regarding claim 5. Carbone in view of Pastorelli, further in view of AL AGHA teaches the computer-implemented method of claim 1.
          Carbone in view of Pastorelli does not explicitly teach excluding one or more devices of the plurality of devices from selection by applying one of: network address filtration, and host name filtration.
          However, Choi from the same field of endeavor teaches the execution of devices wherein selecting a designated device further comprises: excluding one or more devices of the plurality of devices from selection by applying one of: network address filtration, and host name filtration (Choi, ¶ [0045], third P2P device excluded from the selection among other P2P group of devices based on the IP address. Here, the claims lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the device execution based on IP address filtration (network address filtration)).
             Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of eliminating (excluding) particular device from a group of P2P devices based on the IP address information ([0045]) of Choi into Carbone in view of Pastorelli, further in view of AL AGHA invention. One would have been motivated to do so in order to easily and rapidly allocate IP address only for P2P devices those are not excluded or eliminated from the P2P group of without driving a dynamic host configuration protocol server and thus, helps the system to improve the connection speed in an efficient manner.

Regarding claims 10 and 15.
Claims 10 and 15 incorporate substantively all the limitations of claim 5 in system and a computer program product form and are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455   

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455